USDC SDNY
DOCUMENT
LAW OFFICE OF DARRYN G. SOLOTOFF ELECTRONICALLY FILED

ATTORNEYS AT LAW DOC #:
DATE FILED: 1/31/2020

 

 

VIA ECF

January 31, 2020

Hon. Judge Analisa Torres
United States District Court
Southern District of New York

500 Pearl Street
New York, New York 10007

Re: Evelina Calcano v. Vera Bradley
Case No.: 1:19-cv-11444

Dear Judge Torres:

This firm is counsel to Plaintiff Evelina Calcano in the above-referenced matter.
We write to respectfully request a sixty (60) day adjournment of the Initial Conference
scheduled before Your Honor on February 18, 2020. To date, no notice of appearance or
extension request has been filed. The parties have not had any communication.
Plaintiff's counsel is still in the process of effectuating service on the defendant.
Plaintiff's counsel respectfully requests this extension to allow defendant’s appearance,
to submit an answer and to confer with counsel to comply with your honor’s initial
discovery rules. We further request this extension of time to avoid spending unnecessary
cost and legal fees.

Thank you for your kind consideration of this request.

Respectfully submitted,
/s/
Darryn G. Solotoff, Esq
DS: sfg

DENIED without prejudice to renewal.
Plaintiff may renew her request if Defendant
has yet to appear by February 11, 2020.

SO ORDERED. G-

New York, New York United States District Judge
